             Case 20-34682 Document 551 Filed in TXSB on 02/24/21 Page 1 of 38




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                        )
    In re:                                                              ) Chapter 11
                                                                        )
    BOUCHARD TRANSPORTATION CO., INC., et                                 Case No. 20-34682 (DRJ)
                                                                        )
    al.,1
                                                                        )
                              Debtors.                                  ) (Jointly Administered)
                                                                        )
                    NOTICE OF FILING OF EXECUTED
                   AIRCRAFT PURCHASE AGREEMENT
              AND ORDER (I) AUTHORIZING THE SALE OF
            THE AIRCRAFT FREE AND CLEAR OF ALL LIENS,
      CLAIMS, INTERESTS, AND ENCUMBRANCES, (II) AUTHORIZING
     THE PAYMENT OF THE TRANSACTION EXPENSES IN CONNECTION
   THEREWITH, (III) AUTHORIZING THE ASSUMPTION AND ASSIGNMENT
OF CERTAIN EXECUTORY CONTRACTS, AND (IV) GRANTING RELATED RELIEF

             PLEASE TAKE NOTICE that on November 29, 2020, the above-captioned debtors and

debtors in possession (collectively, the “Debtors”) filed the Debtors’ Emergency Motion for Entry

of an Order (I) Establishing Certain Procedures for the Sale of the Aircraft Free and Clear of all

Liens, Claims, Interests, and Encumbrances, (II) Authorizing the Payment of Certain Transaction

Expenses in Accordance With the Sale Procedures, and (III) Granting Related Relief

[Docket No. 263] (the “Motion”).2

             PLEASE TAKE FURTHER NOTICE that on December 3, 2020, the Court entered an

Order (I) Approving the Procedures for the Sale of the Aircraft Free and Clear of all Liens, Claims,

Interests, and Encumbrances, (II) Approving the Payment of Certain Transaction Expenses in


1     Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtor entities and the last
      four digits of their federal tax identification numbers is not provided herein. A complete list may be obtained on
      the website of the Debtors’ proposed claims and noticing agent at https://cases.stretto.com/bouchard. The location
      of the Debtors’ service address is: 58 South Service Road, Suite 150, Melville, New York 11747.
2     Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion, Order,
      Sale Order, or Purchase Agreement, as applicable.
             Case 20-34682 Document 551 Filed in TXSB on 02/24/21 Page 2 of 38




Accordance With the Sale Procedures, and (III) Granting Related Relief [Docket No. 282]

(the “Order”).

             PLEASE TAKE FURTHER NOTICE that pursuant to the Order the Debtors intend to

file a proposed Order (I) Authorizing the Sale of the Aircraft Free and Clear of all Liens, Claims,

Interests, and Encumbrances, (II) Authorizing the Payment of Certain Transaction Expenses in

Accordance With the Sale Procedures, (III) Authorizing the Assumption and Assignment of Certain

Executory Contracts, and (IV) Granting Related Relief (the “Sale Order”), which shall be attached

as Exhibit A to a supplemental notice.

             PLEASE TAKE FURTHER NOTICE that pursuant to the Order, the Debtors hereby file

the Aircraft Purchase Agreement for the sale of the Aircraft, attached hereto as Exhibit B

(the “Purchase Agreement”).

             PLEASE TAKE FURTHER NOTICE that a summary of certain material terms of the

Purchase Agreement are summarized below3:

    Seller                         Bouchard Transportation Co., Inc.
    Purchaser                      Surebliss LLC
                                   The Aircraft, together with all “Ancillary Items” will be sold with
                                   the Aircraft (all tool kits, spare parts, rotables (including life rafts)
                                   support equipment, engine covers, loose equipment and other
    Purchased Property /           equipment of whatever nature that is associated with the Airframe
    Excluded Assets                and the Engines identified in Exhibit A-1 to the Purchase
                                   Agreement.

                                   There are no excluded assets.

    Purchase Price                 $44,000,000.00
                                   $1,000,000.00, deposited with the Escrow Agent prior to the
    Deposit
                                   execution of the Purchase Agreement.



3     The following summary chart is included for the convenience of the Court and parties. To the extent this
      summary conflicts with the Purchase Agreement, the Purchase Agreement shall govern.

                                                          2
       Case 20-34682 Document 551 Filed in TXSB on 02/24/21 Page 3 of 38




                             On or around March 15, 2021, in accordance with the Purchase
 Closing Deadline            Agreement.
                             Seller will assign to Purchaser the (1) Rolls Royce CorporateCare –
 Assumption and              Engines and (2) APU on Honeywell MSP maintenance service plans,
 Assignment of               as listed on Exhibit F to the Purchase Agreement, in accordance with
 Contracts                   the Sale Order.
                             $250,000 payable to Avpro, Inc., aircraft broker, from the proceeds
                             of and upon consummation of the sale transaction.
 Transaction Expenses        $12,500 payable to Insured Aircraft Title Service, LLC, the Escrow
                             Agent, prior to the consummation of the sale transaction in
                             accordance with the Purchase Agreement.

       PLEASE TAKE FURTHER NOTICE that parties in interest seeking to object to the sale

or to entry of the Sale Order shall have until five days following the Debtors’ filing on the docket

and service of the proposed Sale Order (the “Objection Deadline”) to file and serve a written

objection filed with the Court on the docket of the Debtors’ chapter 11 cases (each an “Objection”).

       PLEASE TAKE FURTHER NOTICE that if an Objection is timely filed and not

withdrawn or resolved, the Debtors shall request that the Court set a hearing within 24 hours of

the Objection Deadline to consider any such Objections.

       PLEASE TAKE FURTHER NOTICE that, absent an Objection being timely filed, or

following resolution of any Objections, the Court may enter the Sale Order without a hearing and,

in that case, the sale shall be consummated in accordance with the Sale Order and the Purchase

Agreement.

       PLEASE TAKE FURTHER NOTICE that copies of the Motion, the Order, and other

pleadings filed in the above-captioned chapter 11 cases may be obtained free of charge by visiting

the website of Stretto at http://www.case.stretto.com/bouchard. You may also obtain copies of

any pleadings by visiting the Court’s website at http://www.txs.uscourts.gov in accordance with

the procedures and fees set forth therein.



                                                 3
     Case 20-34682 Document 551 Filed in TXSB on 02/24/21 Page 4 of 38




Houston, Texas
February 24, 2021

/s/ Matthew Cavenaugh
JACKSON WALKER L.L.P.                        KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)   KIRKLAND & ELLIS INTERNATIONAL LLP
Genevieve M. Graham (TX Bar No. 24085340)    Ryan Blaine Bennett, P.C. (admitted pro hac vice)
1401 McKinney Street, Suite 1900             W. Benjamin Winger (admitted pro hac vice)
Houston, Texas 77010                         300 North LaSalle Street
Telephone:     (713) 752-4200                Chicago, Illinois 60654
Facsimile:     (713) 752-4221                Telephone: (312) 862-2000
Email:         mcavenaugh@jw.com             Facsimile: (312) 862-2200
               ggraham@jw.com                Email:        ryan.bennett@kirkland.com
                                                           benjamin.winger@kirkland.com

Co-Counsel to the Debtors                    Co-Counsel to the Debtors
and Debtors in Possession                    and Debtors in Possession
       Case 20-34682 Document 551 Filed in TXSB on 02/24/21 Page 5 of 38




                                      Certificate of Service

        I certify that on February 24, 2021, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                       /s/ Matthew Cavenaugh
                                                       Matthew D. Cavenaugh
Case 20-34682 Document 551 Filed in TXSB on 02/24/21 Page 6 of 38




                            Exhibit A

                       Proposed Sale Order

                           [To be filed]
Case 20-34682 Document 551 Filed in TXSB on 02/24/21 Page 7 of 38




                            Exhibit B

                       Purchase Agreement




                                2
Case 20-34682 Document 551 Filed in TXSB on 02/24/21 Page 8 of 38




                   AIRCRAFT PURCHASE AGREEMENT




                      Dated as of February 24, 2021,


                                between


                     Bouchard Transportation Co. Inc.
                                as Seller,


                                   and


                              Surebliss LLC
                              as Purchaser,


       2018 Gulfstream Aerospace Corp. GVI (G650) Aircraft, bearing

                   Manufacturer's serial number 6302,

                                   and

       Federal Aviation Administration registration number N440MB




                                                                      Page 1 of 32
       Case 20-34682 Document 551 Filed in TXSB on 02/24/21 Page 9 of 38




                              AIRCRAFT PURCHASE AGREEMENT

        This AIRCRAFT PURCHASE AGREEMENT (the "Agreement") is entered into and given
effect this 24th day of February, 2021, by and between Bouchard Transportation Co. Inc., a
Delaware corporation ("Seller"), and Surebliss LLC, a Delaware limited liability company
("Purchaser").

                                      W I T N E S S E T H:

        WHEREAS, Seller owns the Aircraft described and referred to herein and desires to sell
the Aircraft;

       WHEREAS, Purchaser desires to purchase the Aircraft from Seller; and

       WHEREAS, Purchaser and Seller now desire to enter into this Agreement for the
purpose of setting forth all of the terms and conditions pursuant to which Purchaser shall buy
and accept and Seller shall cause the sale and delivery of the Aircraft.

      NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements herein contained, the Parties agree as follows:

                                   ARTICLE I. DEFINITIONS

1.1    The following terms shall have the following meanings for all purposes of this
       Agreement:

       "Aircraft" means the Airframe, the Engines, the APU, the Parts, the Ancillary Items, and
       the Aircraft Documents.

       "Aircraft Documents" means a current and validly issued United States Standard
       Airworthiness Certificate with no exceptions, and all logbooks, manuals, maintenance
       and inspection records, parts catalogs, yellow tags, wiring diagrams,
       completion/refurbishment records, 8130-3s or equivalent for all life limited
       components, burn certifications, or required STC’s and other technical documentation
       pertaining to the Airframe or any Engine that are in Seller's possession or control.

       "Aircraft Specification" means the Aircraft Specification set forth in Exhibit A attached
       hereto.

       "Airframe" means that certain 2018 Gulfstream Aerospace Corp. GVI (G650) aircraft,
       bearing manufacturer's serial number 6302, and Federal Aviation Administration
       registration number N440MB (described on the International Registry as Gulfstream
       model Gulfstream GVI), together with any and all Parts incorporated or installed in or
       attached thereto or otherwise in Seller's possession or control.

                                                                                       Page 2 of 32
Case 20-34682 Document 551 Filed in TXSB on 02/24/21 Page 10 of 38




“Airworthiness of the Aircraft” or "Airworthy" means that (i) the Aircraft conforms to
the type certification issued by the FAA with respect to the type of aircraft which
includes the Aircraft; (ii) the Aircraft is in a condition for safe operation and may be
returned to service without any conditions or limitations; and (iii) the Aircraft meets the
requirements for operation under United States Federal Aviation Regulations 91.

"Ancillary Items" means all tool kits, spare parts, rotables (including life rafts) support
equipment, engine covers, loose equipment and other equipment of whatever nature in
Seller’s possession that is associated with the Airframe and the Engines identified in
Exhibit A-1 (such list of Ancillary Items to be revised jointly by Purchaser and Seller
during the Inspection in order to add any other items agreed upon).

“APU” means the Honeywell RE220 serial number P-416 auxiliary power unit auxiliary
power unit described in greater detail on Exhibit A, hereto, together with all Parts
currently incorporated or installed on, attached to, or furnished with, the APU, or which
have been removed from the APU but belonging thereto.

"Balance of the Purchase Price" means the amount of forty three million United States
dollars (US$43,000,000.00).

"Business Day(s)" means any day of the year other than a Saturday or Sunday or any
other day on which commercial banks are authorized to close, or are in fact closed, in
the State of Delaware or the State of Oklahoma and, for the purpose of the Closing
Date, means a day on which the FAA is open for the filing of title documents.

"Cape Town Treaty" means, collectively, the official English language texts of (i) the
Convention on International Interests in Mobile Equipment, signed at Rome on May 9,
2003; (ii) the Protocol to the Convention; (iii) the procedures for the International
Registry issued by the supervisory authority thereof pursuant to the Convention and the
Protocol to the Convention; and (iv) the regulations for the International Registry issued
by the supervisory authority thereof pursuant to the Convention and the Protocol, as
the same may be amended or modified from time to time.

"Closing" means the consummation of the purchase and sale transaction contemplated
by this Agreement.

"Closing Date" has the meaning ascribed to the term in Section 4.1.

“Damage History” shall mean (a) damage, the repair of which would constitute a “major
repair” as such term is defined in 14 C.F.R. Part 43, Appendix A, Paragraph (b); (b)
damage, the repair of which would require the issuance of an FAA Form 337 if
completed by a repair station other than the manufacturer (whether or not an FAA
Form 337 has actually been issued); or (c) the existence of any nonstandard inspection

                                                                                  Page 3 of 32
Case 20-34682 Document 551 Filed in TXSB on 02/24/21 Page 11 of 38




or inspection interval, which requires any deviation from the original approved
manufacturer's aircraft build specification or standard production configuration.

"Delivery Conditions" has the meaning ascribed to the term in Section 3.1.

"Delivery Location" means the Inspection Location.

"Delivery Receipt" means an Aircraft Delivery Receipt in the form of Exhibit D attached
hereto.

"Deposit" means a cash deposit in the amount of one million United States dollars
(US$1,000,000.00).

"Engines" means two (2) Rolls Royce model BR725A1-12 series engines bearing
manufacturer's serial numbers 25713 and 25712 (described on the International
Registry as ROLLS ROYCE model BR725 bearing manufacturer’s serial numbers 25713
and 25712) together with any and all Parts incorporated or installed in or attached
thereto or otherwise in Seller's possession and control.

"Escrow Agent" means Insured Aircraft Title Service, LLC, located at 21 E. Main St.
Oklahoma City, Oklahoma 73104, Attn: Joan Roberts.

"Escrow Fee" means the amount of twenty five thousand United States dollars
(US$25,000.00), inclusive of International Registry search and registration charges other
than fees and charges for a Party to register as a Transacting User Entity which shall be
borne by such Party.

"Event of Default" has the meaning ascribed to the term in Section 8.4.1.

"FAA" means the Federal Aviation Administration of the United States Department of
Transportation.

"FAA Bill of Sale" means an FAA Aeronautical Center Form 8050-2 Aircraft Bill of Sale.

"FAA Civil Aviation Registry" means the FAA Civil Aviation Registry, Aircraft Registration
Branch, Mike Monroney Aeronautical Center, 6500 South MacArthur Boulevard,
Oklahoma City, Oklahoma 73169.

"FAR" means the Aeronautics Regulations of Title 14, Parts 1 to 399 of the United States
Code of Federal Regulations, as amended.

"Inspection" has the meaning ascribed to the term in Section 3.1.

"Inspection Discrepancies" means all Airworthy discrepancies and deficiencies

                                                                                 Page 4 of 32
Case 20-34682 Document 551 Filed in TXSB on 02/24/21 Page 12 of 38




discovered during the Inspection and any test flight that must be corrected or repaired
in order for Seller to deliver the Aircraft to Purchaser in the Delivery Condition on the
Closing Date, excluding, in all cases, any discrepancy or deficiency of a cosmetic nature.

"Inspection Location" shall mean Seller’s hangar in Farmingdale, New York or another
mutually acceptable location.

"Inspection Work Scope" means the Inspection Work Scope attached hereto as
Exhibit B and any additional inspection items requested by Purchaser.

“International Interest” shall have the meaning ascribed thereto in the Cape Town
Convention.

"International Registry" means the International Registry of Mobile Assets located in
Dublin, Ireland and established pursuant to the Cape Town Convention, along with any
successor registry thereto.

“International Registry Regulations” means the official English language text of the
regulations for the International Registry issued by the supervisory authority thereof
pursuant to the Convention and the Aircraft Protocol, as the same may be amended or
modified from time to time.

"Lien" means any lien, pledge, mortgage, security interest, lease or other charge or
encumbrance or claim or right of others, including, without limitation, rights of others
under any engine or parts interchange, loan, lease, or pooling agreement.

“Material Corrosion” means corrosion discovered on the Aircraft during the Inspection
which exceeds the Manufacturer's allowable limits that cannot be repaired, rectified or
terminated on a non-recurring basis such that the Aircraft can be returned to service
without (i) a requirement of repetitive or recurring inspections which deviate from the
manufacturer’s original recommended inspection program, or (ii) required modifications
to the component life limitations.

"Parties" means Purchaser and Seller collectively.

"Parts" means all appliances, components, parts, avionics, instruments, appurtenances,
accessories, furnishings or other equipment of whatever nature (other than complete
Engines or engines) incorporated or installed in or attached to the Airframe or any
Engine identified on Exhibit A.

"Party" means a party to this Agreement.

"Professional User" and "Professional User Entity" have the meanings ascribed to
those terms in Section 2.1.12 of the Registry Regulations.

                                                                                 Page 5 of 32
      Case 20-34682 Document 551 Filed in TXSB on 02/24/21 Page 13 of 38




      "Purchase Price" means the amount of forty four million United States dollars
      ($44,000,000.00).

      "Registration Application" means an FAA Aeronautical Center Form 8050-1 Aircraft
      Registration Application.

      "Registry Regulations" means the Regulations for the International Registry, which may
      be obtained online through the International Registry's website at
      https://www.internationalregistry.aero.

      "Service Contracts" has the meaning ascribed to term in Section 3.2.1.

      "Technical Acceptance" has the meaning ascribed to the term in Section 3.3.2.

      "Technical Acceptance Letter" means a Technical Acceptance Letter in the form of
      Exhibit C attached hereto.

      "Transacting User" and "Transacting User Entity" have the meanings ascribed to those
      terms in Section 2.1.11 of the Registry Regulations.

      "Warranty Bill of Sale" means a Warranty Bill of Sale in the form of Exhibit E attached
      hereto.

                         ARTICLE II. AGREEMENT TO BUY AND SELL

2.1   Agreement to Sell and Buy. For and in consideration of the Purchase Price, and subject
      to the terms and conditions set forth herein, Seller hereby agrees to sell and deliver the
      Aircraft to Purchaser, and Purchaser hereby agrees to purchase and accept delivery of
      the Aircraft from Seller.

2.2   Escrow Agent. The Parties hereby agree to appoint Escrow Agent as document holder
      and stakeholder for the sale and purchase of the Aircraft. Purchaser and Seller shall
      each pay one-half (½) of the Escrow Fees.

2.3   Deposit. Prior to the execution of this Agreement, Purchaser paid the Deposit to Escrow
      Agent by wire transfer in immediately available funds. The Deposit shall be held by
      Escrow Agent and shall be applied towards the Purchase Price at the Closing or
      otherwise disbursed in accordance with the provisions of this Agreement.

2.4   Deposit Refundable. The Deposit shall be refundable to Purchaser until such time as
      Purchaser accepts the Aircraft pursuant to Section 3.3, and thereafter the Deposit shall
      be non-refundable to Purchaser, subject to Seller's repair and correction of any
      Inspection Discrepancies, and except as otherwise provided herein.

                                                                                       Page 6 of 32
      Case 20-34682 Document 551 Filed in TXSB on 02/24/21 Page 14 of 38




2.5   Flight Operations. Unless otherwise mutually agreed upon between Seller and
      Purchaser, following the Parties' execution of this Agreement and until Closing, the
      Aircraft shall not be flown, except for delivery of the Aircraft by Seller for the Inspection,
      the test and acceptance flights described herein and for delivery of the Aircraft to the
      Delivery Location.

                    ARTICLE III. AIRCRAFT CONDITION AND INSPECTION

3.1   Inspection Authority. The Parties acknowledge that prior to the execution of this
      Agreement, Purchaser performed a visual inspection of the Aircraft at the Inspection
      Location. As soon as practical following the execution of this Agreement, Purchaser
      shall be entitled to perform the Inspection Work Scope and a test flight of the Aircraft in
      order to determine that the Aircraft is in the condition described in this Section 3.1 (the
      "Inspection") at the Inspection Location. The test flight shall not to exceed three (3)
      hours and will be used to determine that all systems are functioning normally. The test
      flight will have up to four (4) designated Purchaser representatives of Purchaser on
      board and shall at all times be under the operational control of Seller and will start and
      end at the Inspection Location. The Inspection shall be used to determine that the
      Aircraft is in the following condition (the "Delivery Conditions"):

      3.1.1          In an Airworthy condition.

      3.1.2          Free and clear of all Liens.

      3.1.3           With all complete and continuous original Aircraft Documents in the
              English language.

      3.1.4          With no loaner or rental equipment installed thereon or thereto.

      3.1.5          With no Damage History.

      3.1.6           With all FAA Airworthiness Directives and Manufacturers' Mandatory
              Service Bulletins and mandatory inspections (or equivalents) with respect to the
              Aircraft complied with, by terminating action, without deferment or extension
              that have compliance due dates on or before the Closing Date.

      3.1.7           With all Aircraft systems, components and equipment functioning
              normally and operating in accordance with the guidelines, limits and tolerances
              established by the manufacturer thereof.

      3.1.8          With no Material Corrosion beyond manufacturer’s specifications and
              tolerances.


                                                                                           Page 7 of 32
      Case 20-34682 Document 551 Filed in TXSB on 02/24/21 Page 15 of 38




      3.1.9           Current and enrolled on the Gulfstream’s Computerized Maintenance
               Tracking Program (G-CMP).

      3.1.10           Current on a standard maintenance program with no nonstandard
               inspection intervals, waivers or dispositions, with proper functioning of all
               systems in accordance with the respective manufacturers’ maintenance
               specifications under Part 91 of the FARs.

      3.1.11         With all calendar, cycle and hourly inspections completed which are due
               through Closing Date, by terminating action, without deferment or extension.

      3.1.12          In conformity with the Aircraft Specification (as adjusted to reflect
               current times, landings and cycles).

      3.1.13           With certifications for all life-limited and time-controlled components;
               and in compliance with its type certificate, with no missing placards and in
               compliance with its type certificate, with no missing placards and with Seller’s
               company name and logos removed or deleted, from the interior and exterior of
               the Aircraft (including Airshow presentations).

      3.1.14          With all Service Contracts in good standing, paid in full through the
               Closing Date, without any deficiencies, and fully transferrable to Purchaser.

3.2   Additional Seller Covenants. Seller covenants and agrees as follows:

      3.2.1 Effective as of the Closing, Seller shall cooperate with Purchaser to cause to be
            transferred and assigned to Purchaser any of its rights, but not obligations, with
            respect to any repair or maintenance agreements or programs relating to the
            Aircraft that are in effect and transferrable or assignable, including without
            limitation, any subscriptions maintained by Seller to any computerized
            maintenance programs and any maintenance service programs for the Engines,
            avionics, APU or other similar agreements, including, without limitation, the
            contracts described on Exhibit F (collectively, the "Service Contracts"). Seller
            shall be responsible for and shall have paid any and all sums owing to providers
            of Service Contracts with respect to all periods prior to the Closing. Purchaser
            shall be responsible for and shall pay any fees associated with the transfer or
            assignment of such Service Contracts. Purchaser, at its election, may terminate
            any Service Contracts after the Closing or choose not to have any Service
            Contract transferred or assigned. Prior to Closing, Seller shall provide Purchaser
            with written confirmation from the service provider of each Service Contract
            that the Service Contract is in good standing, paid in full through the Closing
            Date, without any deficiencies, and fully transferrable to Purchaser, at
            Purchaser’s option and cost (“Service Contract Confirmation”). Seller shall
            cooperate with Purchaser to obtain acceptance and acknowledgement by the

                                                                                      Page 8 of 32
       Case 20-34682 Document 551 Filed in TXSB on 02/24/21 Page 16 of 38




              provider of any Service Contract of the transfer or assignment of each such
              Service Contract. Seller’s obligations in this Section 3.2.1 shall survive Closing.

       3.2.2 To the extent that any warranties from manufacturers, prior owners of the
             Aircraft, service providers or suppliers with respect to the Aircraft are still in
             effect and are assignable, all rights under such warranties are hereby assigned
             and transferred to Purchaser effective upon completion of the Closing; provided
             that Purchaser shall pay any transfer fees.

3.3 Aircraft Acceptance. Within two (2) Business Days after completion of the Inspection,
       Purchaser shall execute and deliver to Seller the Technical Acceptance Letter and shall
       therein indicate:

       3.3.1 Purchaser’s acceptance of the Aircraft “as is, where is and with all faults” basis,
       subject to the performance by Seller of all of its obligations under this Agreement; or

       3.3.2 Purchaser’s acceptance of the Aircraft with Inspection Discrepancies. If Purchaser
       chooses to accept the Aircraft with Inspection Discrepancies, Purchaser shall provide
       written confirmation in the form of the Technical Acceptance Letter that it will accept
       delivery of the Aircraft on the Closing Date (“Technical Acceptance”), provided,
       however, that Purchaser's Technical Acceptance will include a list of Inspection
       Discrepancies which Seller must correct, at Seller's expense, in order for the Aircraft to
       comply with the Delivery Conditions. In the event the Parties do not agree as to whether
       an Inspection Discrepancy violates the Delivery Conditions, final determination of that
       issue shall be made by a mutually agreed upon third party.

       3.3.3. Purchaser’s rejection of the Aircraft. Upon rejection under this subsection 3.3.3,
       the Parties shall proceed pursuant to Section 3.5 below.

 3.4   Correction of Inspection Discrepancies. As soon as reasonably practicable after
       Purchaser’s conditional acceptance of the Aircraft pursuant to Section 3.3.2, Seller, at
       Seller’s sole cost and expense, will remedy all Inspection Discrepancies.

3.5    Rejection. In the event that Purchaser rejects the Aircraft pursuant to Section 3.3.3, the
       Deposit shall immediately be refunded to Purchaser (less any unpaid costs of the
       Inspection, less any unpaid Flight Costs (defined below) and less Purchaser’s share of
       Escrow Fees, if any, which shall be retained by Escrow Agent), and this Agreement shall
       terminate and be of no further force or effect, and the Parties shall have no further
       obligations hereunder.

3.7    Flight Costs. Purchaser shall pay all costs and expenses associated with the Inspection.
       Purchaser shall pay or reimburse Seller the costs incurred in connection with the test
       flight at a rate of $5,200 per hour, which shall include the cost of fuel (“Flight Costs”).


                                                                                         Page 9 of 32
      Case 20-34682 Document 551 Filed in TXSB on 02/24/21 Page 17 of 38




                       ARTICLE IV. CLOSING AND CLOSING PROCEDURES

4.1   Date and Time of Closing. The Closing shall occur on a mutually acceptable day on or
      around March 15, 2021; provided however, that if the Inspection Discrepancies are still
      being repair on March 15, 2021 and then Closing shall occur two (2) days after the
      remediation of the Inspection Discrepancies (such date being the "Closing Date") and
      shall take place at the Delivery Location.

4.2   Pre-Closing Deliveries.

      4.2.1 Immediately upon execution of this Agreement and immediately prior to Closing,
            Escrow Agent shall prepare and deliver to Purchaser and Seller title reports for
            the Airframe and each Engine, which reports shall include relevant information
            from both the FAA Civil Aviation Registry and the International Registry.

      4.2.2 Prior to the Closing, Seller shall deliver each of the following to the Escrow
            Agent:

             4.2.2.1         An undated, but otherwise fully executed, FAA Bill of Sale.

             4.2.2.2         An undated, but otherwise fully executed, Warranty Bill of Sale.

             4.2.2.3         An original court order from the United States Bankruptcy Court
                             on case No. 20-34682 ordering the sale of the Aircraft free and
                             clear of all Liens (the “Order”).

      4.2.3 Prior to the Closing, Purchaser shall deliver each of the following to the Escrow
            Agent:

             4.2.3.1         An   undated,    but    otherwise    fully   executed,   Registration
             Application.

             4.2.3.2         Funds in an amount equal to the sum of the Balance of the
                             Purchase Price, plus one-half of the Escrow Fee, plus any Flight
                             Costs described in Section 3.7 which haven’t already been paid.

      4.2.4 Prior to the Closing, Seller shall position the Aircraft at the Delivery Location.

      4.2.5 Prior to the Closing, Seller shall deliver to Purchaser the Service Contract
            Confirmation(s).

      4.2.6 Prior to the Closing, Seller and Purchaser shall each register as a Transacting User
            Entity with the International Registry and shall each appoint an Administrator;
            and the Administrator for each of Seller and Purchaser shall appoint Escrow

                                                                                         Page 10 of 32
      Case 20-34682 Document 551 Filed in TXSB on 02/24/21 Page 18 of 38




             Agent as their Professional User Entity with the International Registry for
             purposes of registering and consenting to the registration of the purchase of the
             Airframe and each Engine by Purchaser, and any other related actions.

      THE PRE-POSITIONING OF ANY DOCUMENT OR THE BALANCE OF THE PURCHASE PRICE
      WITH THE ESCROW AGENT IS FOR THE CONVENIENCE OF THE PARTIES ONLY SO THAT
      THEY MAY BE RELEASED AT THE ORAL OR WRITTEN DIRECTION OF THE DEPOSITING
      PARTIES FOLLOWING SATISFACTION OF ANY CONDITIONS CONTAINED HEREIN, AND
      SHALL NOT BE CONSTRUED AS OR IMPLY ACCEPTANCE OF THE AIRCRAFT OR
      CONVEYANCE OF TITLE THERETO, WHICH MAY ONLY OCCUR AS SPECIFICALLY PROVIDED
      IN THIS AGREEMENT.

4.3   Conditions Precedent to Seller's Obligations. Seller's obligation to sell and deliver the
      Aircraft to Purchaser on the Closing Date shall be subject to the following conditions
      precedent:

      4.3.1 At the time of Closing, Purchaser shall not be in breach or default of any of
            Purchaser's obligations arising under this Agreement.

      4.3.2 Prior to the Closing, Purchaser shall have delivered to the Escrow Agent the
            Balance of the Purchase Price plus one-half of the Escrow Fee, plus any Flight
            Costs described in Section 3.7 which haven’t already been paid.

      4.3.3 Prior to the Closing, Purchaser shall have delivered to the Escrow Agent an
            undated, but otherwise fully executed, Registration Application.

      4.3.4 Prior to the Closing, Purchaser shall have registered as a Transacting User Entity
            with the International Registry and shall have appointed an Administrator; and
            Purchaser's Administrator shall have appointed the Escrow Agent as Purchaser's
            Professional User Entity with the International Registry.

      4.3.5 At the time of Closing, all of Purchaser's representations set forth in Section 5.2
            shall be true and accurate.

4.4   Conditions Precedent to Purchaser's Obligations. Purchaser's obligation to purchase
      and accept delivery of the Aircraft from Seller on the Closing Date shall be subject to the
      following conditions precedent:

      4.4.1 At the time of Closing, Seller shall not be in breach or default of any of Seller's
            obligations arising under this Agreement.

      4.4.2 At the time of Closing, all of Seller's representations set forth in Section 5.1 shall
            be true and accurate.


                                                                                        Page 11 of 32
      Case 20-34682 Document 551 Filed in TXSB on 02/24/21 Page 19 of 38




      4.4.3 Prior to the Closing, Seller shall have delivered to Purchaser the Service Contract
            Confirmation(s) and to the Escrow Agent an undated, but otherwise fully
            executed, FAA Bill of Sale, and an undated, but otherwise fully executed,
            Warranty Bill of Sale.

      4.4.4 Prior to the Closing, Seller shall have registered as a Transacting User Entity with
            the International Registry and shall have appointed an Administrator; and
            Seller's Administrator shall have appointed the Escrow Agent as Seller's
            Professional User Entity with the International Registry.

      4.4.5 Prior to Closing, Seller shall have positioned the Aircraft to the Delivery Location
            in the Delivery Condition.

4.5   Closing. Subject to the condition that all the Conditions Precedent set forth in Section
      4.3 and Section 4.4 have been satisfied or waived, at the date and time of the Closing
      determined in accordance with Section 4.1, the Parties shall perform the following
      actions, all of which collectively shall constitute the Closing:

      4.5.1 Seller shall deliver the Aircraft to Purchaser at the Delivery Location and the
            Aircraft shall meet the Delivery Conditions.

      4.5.2 Purchaser shall accept delivery of the Aircraft from Seller at the Delivery Location
            and Purchaser's representative at the Delivery Location shall execute the
            Delivery Receipt (except that the time of delivery shall be left blank until Escrow
            Agent advises the time of recording of the FAA Bill of Sale in the FAA Civil
            Aviation Registry), and fax or scan the executed Delivery Receipt to the Escrow
            Agent.

      4.5.3 Seller and Purchaser shall commence a conference call with Escrow Agent,
            during which Seller and Purchaser shall instruct the Escrow Agent to perform the
            following tasks:

             4.5.3.1 Purchaser shall instruct the Escrow Agent to register the sale of the
                     Airframe and Engines to Purchaser following filing of the FAA Bill of Sale
                     and the Aircraft Registration Application with the FAA Civil Aviation
                     Registry; to file the Order; to release to Seller, or as designated in the
                     Order, the Purchase Price, less one-half of the Escrow Fee which shall be
                     retained by Escrow Agent.

             4.5.3.2 Seller shall instruct the Escrow Agent to date and file the Order, the FAA
                     Bill of Sale in the FAA Civil Aviation Registry; to discharge any registration
                     with the International Registry by Seller of any international interest in
                     the Aircraft; to consent on behalf of Seller to Purchaser's registration
                     with the International Registry of the sale of the Airframe and Engines to

                                                                                         Page 12 of 32
      Case 20-34682 Document 551 Filed in TXSB on 02/24/21 Page 20 of 38




                     Purchaser; and to date and to deliver the Warranty Bill of Sale to
                     Purchaser.

      The Parties intend that each of the foregoing actions shall be deemed to have occurred
      simultaneously and that each is interdependent with all of the others. Once the Closing
      process described in this Section 4.5 has begun, it shall be irrevocable, and no one shall
      have any right to demand or comply with any demand that the process be stopped prior
      to completion of each of the foregoing steps.

4.6   International Registry Matters.         Prior to Closing, Seller shall apply to the
      International Registry for approval as a Transacting User Entity, and at or after the
      Closing Seller shall either provide its consent, or shall designate Escrow Agent as Seller's
      Professional User Entity for the purpose of providing consent, to the registration by
      Purchaser of a contract of sale evidencing the transfer of title to the Airframe and
      Engine(s) to Purchaser.

                     ARTICLE V. REPRESENTATIONS AND WARRANTIES

5.1   Seller's Representations and Warranties. Seller hereby represents and warrants as
              follows:

      5.1.1 Seller owns legal title to the Aircraft. At the time of the Closing, Seller shall
            convey to Purchaser legal, good, and marketable title to the Aircraft, free and
            clear of all Liens whatsoever, and Seller will warrant and defend such title
            forever against all claims and demands whatsoever.

      5.1.2 At the time of the Closing, Seller’s covenants in Section 3.2 shall be true and
            correct.

      5.1.3 Seller is a corporation duly formed, validly existing, and in good standing under
            the laws of the State of Delaware, having the capacity to sue and be sued in its
            own name, having full power, legal right and authority to execute, deliver and
            perform this Agreement.

      5.1.4 This Agreement has been duly authorized by all necessary corporate action,
            executed and delivered by Seller and constitutes the legal, valid and binding
            obligation of Seller, enforceable against Seller in accordance with its terms.




                                                                                        Page 13 of 32
      Case 20-34682 Document 551 Filed in TXSB on 02/24/21 Page 21 of 38




      5.1.5 The execution and delivery of this Agreement and the performance by Seller of
            its obligations hereunder do not violate or conflict with any provision of Seller's
            constitutional documents, or any law, regulation, order, writ or injunction of any
            court or governmental authority; or any obligation, restriction or agreement
            entered into or binding on Seller or by which any of Seller's assets may be bound
            or affected, whether relating to the Aircraft or otherwise, and do not constitute
            a breach or grounds for the occurrence of declaration of a default thereof.


5.2   Purchaser's Representations and Warranties.         Purchaser hereby represents and
            warrants as follows:

      5.2.1 Purchaser is a limited liability company duly formed, validly existing, and in good
            standing under the laws of the State of Delaware, having the capacity to sue and
            be sued in its own name, having full power, legal right and authority to execute,
            deliver and perform this Agreement.

      5.2.2 This Agreement has been duly authorized by all necessary legal action, executed
            and delivered by Purchaser and constitutes the legal, valid and binding obligation
            of Purchaser, enforceable against Purchaser in accordance with its terms.

      5.2.3 The execution and delivery of this Agreement and the performance by Purchaser
            of its obligations hereunder do not violate or conflict with any provision of
            Purchaser's constitutional documents, or any law, regulation, order, writ or
            injunction of any court or governmental authority; or any obligation, restriction
            or agreement entered into or binding on Purchaser or by which any of
            Purchaser's assets may be bound or affected, whether relating to the Aircraft or
            otherwise, and do not constitute a breach or grounds for the occurrence of
            declaration of a default thereof.

                  ARTICLE VI. DISCLAIMER AND LIMITATION OF LIABILITY

6.1   PURCHASER ACKNOWLEDGES THAT THE AIRCRAFT IS BEING SOLD SUBJECT TO
      INSPECTION AND DELIVERED TO PURCHASER IN "AS IS, WHERE IS, AND WITH ALL
      FAULTS" CONDITION, AND THAT ALL DELIVERY CONDITIONS SPECIFIED IN THIS
      AGREEMENT SHALL EXPIRE AND BE OF NO FURTHER FORCE OR EFFECT AS OF THE
      CLOSING. NEITHER SELLER, NOR ITS REPRESENTATIVES MAKE, GIVE, OR EXTEND, AND
      PURCHASER HEREBY DISCLAIMS AND RENOUNCES, ANY AND ALL WARRANTIES OR
      REPRESENTATIONS OF ANY KIND OR NATURE WHATSOEVER, EXPRESS OR IMPLIED,
      WHETHER ARISING IN LAW, IN EQUITY, IN CONTRACT, OR IN TORT, AND INCLUDING,
      WITHOUT LIMITATION, ANY IMPLIED WARRANTY OF MERCHANTABILITY,
      AIRWORTHINESS, DESIGN, CONDITION, OR FITNESS FOR A PARTICULAR USE. IN NO
      EVENT MAY SELLER OR ITS REPRESENTATIVES BE HELD LIABLE TO PURCHASER FOR ANY
      INDIRECT, INCIDENTAL, SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES OF ANY

                                                                                     Page 14 of 32
      Case 20-34682 Document 551 Filed in TXSB on 02/24/21 Page 22 of 38




      KIND. NOTHING IN THIS SECTION 6.1 IS INTENDED TO LIMIT IN ANY WAY SELLER'S
      REPRESENTATIONS AND WARRANTIES IN SECTION 5.1, WHICH SHALL SURVIVE THE
      CLOSING.
                                ARTICLE VII. TAXES

7.1   Taxes for Seller's Account. Seller warrants and represents that it has paid all sales, use,
      property, excise and other similar taxes, and any and all taxes, duties, fees, interest,
      penalties, assessments, charges, claims, invoices or statements imposed or imposable
      by any federal, state, county, local, foreign or other governmental authority, entity or
      party with respect to the Aircraft and Seller's ownership and usage of the Aircraft,
      incurred, arising or attaching with respect to any period prior to the Closing, including all
      taxes incurred as of the lien date prior to the Closing or, to the extent that it has not,
      Seller agrees to pay any and all of the foregoing as and when due and to indemnify,
      defend and hold harmless Purchaser in connection thereto. Seller’s obligations under
      this Section 7.1 shall survive Closing.

7.2   Taxes for Purchaser's Account. The Purchase Price does not include any taxes, duties,
      fees or assessments, including, without limitation, any sales, use, transfer, recording,
      personal property, excise, consumption, goods and services, luxury, value added or
      other similar taxes, duties or assessments ("Taxes"), which may be levied, assessed or
      imposed by any foreign, federal, state or local governmental authority or agency on or
      as a result of the sale transaction contemplated herein or other matters or things
      covered hereunder, or on the Aircraft or the use thereof by Purchaser arising after the
      Closing, or on the sale, delivery, ownership, registration or transfer from Seller to
      Purchaser. Purchaser shall indemnify, defend and hold Seller harmless from and
      against, any and all such Taxes (including any interest and penalties). Notwithstanding
      the foregoing, Purchaser shall not be liable or obligated under any circumstances to pay
      any taxes imposed on the income or gains of Seller, all of which shall be the sole
      responsibility of Seller. Upon Seller's request, and, if appropriate and applicable,
      Purchaser shall provide Seller a certificate or affidavit asserting and representing that
      Purchaser is entitled to an exemption, exception, or exclusion from, any and all sales
      taxes, use taxes, retail taxes, excise taxes, or other taxes, duties, and fees of any and
      every kind or nature whatsoever that may be imposed on Purchaser, Seller, or both, by
      any federal, national, state, county, local, or other governmental authority, as a result of
      the sale or delivery of the Aircraft or the purchase, use, storage or other consumption of
      the Aircraft. Purchaser's obligations under this Section 7.2 shall survive delivery and
      acceptance of the Aircraft.




                                                                                         Page 15 of 32
      Case 20-34682 Document 551 Filed in TXSB on 02/24/21 Page 23 of 38




                               ARTICLE VIII. MISCELLANEOUS

8.1   Termination Without Cause. This Agreement may be terminated without cause at any
      time before the Closing by the mutual written agreement of Seller and Purchaser. The
      rights of the Parties upon such termination shall be set forth in the mutual written
      agreement of Seller and Purchaser.

8.2   Continuing Obligations. Each Party shall take, or cause to be taken, such actions, and
      will execute and deliver, or cause to be executed and delivered, such additional
      documents and instruments, and will do, or cause to be done, all such actions as are
      necessary, convenient, proper, or advisable, prior to, in conjunction with, and after the
      Closing, to effectuate the transactions contemplated in this Agreement.

8.3   Risk of Loss. Seller shall bear all risk of loss, damage, or destruction of the Aircraft
      occurring prior to the time of filing of the FAA Bill of Sale with the FAA Civil Aviation
      Registry. Purchaser shall bear all risk of loss, damage, or destruction of the Aircraft
      occurring subsequent to the Closing. Notwithstanding any contrary provision of this
      Agreement, if at any time prior to the Closing the Aircraft is destroyed or damaged
      beyond economic repair, as determined by Seller and Seller’s insurance carrier in their
      reasonable discretion, this Agreement shall terminate, and Escrow Agent shall refund
      the Deposit to Purchaser and neither Party shall have any further obligation to the
      other.

8.4   Defaults and Remedies.

      8.4.1 Events of Default. If any one or more of the following events of default (each an
            "Event of Default") shall occur, then this Agreement may, at the option of the
            Party not in default, be terminated:

             8.4.1.1 If Purchaser shall default in the due and punctual payment of any sum
                     due to Seller, which default shall continue for five (5) days after receipt of
                     written notice of default by Purchaser.

             8.4.1.2 If either Party shall default in the performance of any of the provisions
                     contained in this Agreement, which default shall continue for five (5)
                     Business Days after receipt of written notice of default by the defaulting
                     Party.

      8.4.2 Purchaser's Remedies. Upon the occurrence of an Event of Default by Seller,
            and provided Purchaser is not then in breach or default of this Agreement,
            Purchaser shall have the option to terminate this Agreement by written notice to
            Seller, and upon such notice the Escrow Agent shall refund the Deposit to
            Purchaser and Seller shall reimburse Purchaser within three (3) Business Days of

                                                                                         Page 16 of 32
      Case 20-34682 Document 551 Filed in TXSB on 02/24/21 Page 24 of 38




             such termination for Purchaser's Inspection costs and any Flight Costs to the
             extent previously paid by Purchaser. Purchaser's right to receive a refund of the
             Deposit and reimbursement of Inspection costs and Flight Costs to the extent
             previously paid shall be the sole remedy available to Purchaser in the event
             Seller defaults on Seller's obligations under this Agreement and Purchaser
             waives any other remedies that may be available to Purchaser at law or in
             equity.

      8.4.3 Seller's Remedies. Upon the occurrence of an Event of Default by Purchaser,
            and provided Seller is not then in breach or default of this Agreement, Seller
            shall have the option to terminate this Agreement by written notice to Purchaser
            and Escrow Agent. If Seller elects to terminate this Agreement under this
            Section, Seller shall retain the Deposit as liquidated damages, and this
            Agreement shall be of no further force or effect. Seller acknowledges and
            represents that the liquidated damages amount provided for in this Section is a
            reasonable estimate of the damages that would be incurred by Seller in the
            event Purchaser defaults on Purchaser's obligations under this Agreement.
            Seller's right to retain the Deposit shall be the sole remedy available to Seller in
            the event Purchaser defaults on Purchaser's obligations under this Agreement,
            and Seller waives any other remedies that may be available to Seller at law or in
            equity.

8.5   Amendments. The provisions of this Agreement may not be waived, altered, modified,
      amended, supplemented or terminated in any manner whatsoever except by written
      instrument signed by the Parties.

8.6   Severability. Any provision of this Agreement that may be determined by competent
      authority to be prohibited or unenforceable in any jurisdiction shall, as to such
      jurisdiction, be ineffective to the extent of such prohibition or unenforceability without
      invalidating the remaining provisions hereof, and any such prohibition or
      unenforceability in any jurisdiction shall not invalidate or render unenforceable such
      provision in any other jurisdiction.

8.7   Assignment. Neither Party may assign any of its rights or delegate any of its obligations
      hereunder without the prior written consent of the other Party. Notwithstanding the
      prior sentence, Purchaser may, without the prior written consent of Seller: (i) assign this
      Agreement to a party controlled by or under the common ownership and control with
      Purchaser; (ii) assign this Agreement to an owner trust or (iii) assign its right under this
      Agreement to a financial or other institution that will provide financing. Any purported
      or attempted assignment in violation of this Section shall be null and void and of no
      effect.

8.8   Successor and Assigns. This Agreement shall inure to the benefit of and be binding
      upon each of the Parties hereto and their respective successors and assigns.

                                                                                        Page 17 of 32
       Case 20-34682 Document 551 Filed in TXSB on 02/24/21 Page 25 of 38




8.9    Headings and References. The division of this Agreement into sections, and the
       insertion of headings, are for convenience of reference only and shall not affect the
       construction or interpretation of this Agreement.

8.10   Counterparts. This Agreement may be executed in any number of counterparts, and by
       each of the Parties on separate counterparts, each of which, when so executed, shall be
       deemed an original, but all of which shall constitute but one and the same instrument.
       Delivery of an executed counterpart of this Agreement by facsimile, .pdf file, or other
       electronic means shall be equally as effective as delivery of a manually executed original
       counterpart of this Agreement.

8.11   Notices. All communications, declarations, demands, consents, directions, approvals,
       instructions, requests and notices required or permitted by this Agreement shall be in
       writing and shall be deemed to have been duly given or made when delivered
       personally, or transmitted by facsimile (provided confirmation of successful
       transmission is received by the sending facsimile machine at the time of transmission) or
       electronic mail (provided that a transmission error message is not received by sender),
       or in the case of documented overnight delivery service or registered or certified mail,
       return receipt requested, delivery charge or postage prepaid, on the date shown on the
       receipt therefor, in each case at the address set forth below.

       If to Purchaser:      Surebliss LLC
                             c/o DDK & Company
                             1 Penn Plaza, 4th Floor
                             New York, NY 10119
                             Attention: Jeffrey Feinman
                             E-Mail: jfeinman@ddkcpas.com

       with a copy (which shall not constitute notice) to:

                             Aerlex Law Group
                             11900 West Olympic Boulevard, Suite 450
                             Los Angeles, California 90064
                             Attention: Amanda M. Applegate, Esq.
                             E-Mail: aapplegate@aerlex.com

       If to Seller:         Bouchard Transportation Co. Inc.
                             58 S. Service Road, Suite 150
                             Melville, New York 11747
                             Attention: Morton S. Bouchard III
                             E-Mail: MSBIII@bouchardtransport.com




                                                                                       Page 18 of 32
       Case 20-34682 Document 551 Filed in TXSB on 02/24/21 Page 26 of 38




       If to Escrow Agent:   Insured Aircraft Title Service, Inc.
                             21 E. Main St.
                             Oklahoma City, OK. 73104
                             Attention: Joan Roberts
                             Email: jroberts@insuredaircraft.com

       Seller shall provide to Purchaser a copy of all communications, declarations, demands,
       consents, directions, approvals, instructions, requests and notices sent by Seller to
       Escrow Agent, and Purchaser shall provide to Seller a copy of all communications,
       declarations, demands, consents, directions, approvals, instructions, requests and
       notices sent by Purchaser to Escrow Agent.

8.12   Attorney Fees. In the event it becomes necessary to enforce the terms of this
       Agreement by litigation or otherwise, each Party shall be responsible for its own
       attorney fees and court costs, including any such fees or costs arising from subsequent
       appeals and efforts to execute on any judgment.

8.13   Non-Waiver. Any failure at any time of either Party to enforce any provision of this
       Agreement shall not constitute a waiver of such provision or prejudice the right of such
       Party to enforce such provision at any subsequent time.

8.14   Entire Agreement. The Parties agree that the terms and conditions of this Agreement
       constitute the entire agreement between the Parties. This Agreement supersedes all
       prior agreements between the Parties, express or implied.

8.15   Transaction Costs and Expenses. Each Party to this Agreement shall bear its own
       transaction costs and expenses, including, without limitation, any brokers' commissions
       and/or attorneys' fees.

8.16   Brokerage Fees and Expenses. Each Party shall pay, and shall defend, indemnify, and
       hold the other party harmless from and against, all brokerage fees and commissions due
       and payable to such Party’s broker and any other aircraft brokers or other persons or
       entities arising from any actual or alleged relationship with such Party arising from the
       sale or purchase of the Aircraft.

8.17   Force Majeure. Seller shall not be liable for any failure of or delay in the correction of
       any Inspection Discrepancies, or in the delivery of the Aircraft to Purchaser, for the
       period that such failure or delay is due to acts of God or the public enemy; war,
       insurrection or riots; fires, governmental actions; strikes or labor disputes; inability to
       obtain Aircraft materials, accessories, equipment, or parts from the vendors; or any
       other cause beyond Seller's absolute control. Upon the occurrence of any such event,
       the time required for performance by Seller of its obligations arising under this
       Agreement shall be extended by a period equal to the duration of such event.

                                                                                        Page 19 of 32
       Case 20-34682 Document 551 Filed in TXSB on 02/24/21 Page 27 of 38




       Purchaser shall have the right to terminate this Agreement on written notice to Seller
       and the Escrow Agent if such failure or delay continues for more than 30 days in the
       aggregate. In that case, the Escrow Agent shall refund the Deposit and any amounts
       paid by Purchaser to the Escrow Agent in respect of the Purchase Price to Purchaser and
       thereafter, neither party shall have any obligation or liability to the other with respect to
       the subject matter of this Agreement other than any that expressly survive the
       termination of this Agreement.

8.18   Time is of the Essence. Time shall be of the essence for all events contemplated
       hereunder.

8.19   Agreement Negotiated. The Parties are sophisticated and have been represented or
       had the opportunity to be represented in connection with the negotiation and
       performance of this Agreement. The Parties agree that no presumptions relating to the
       interpretation of contracts against the drafter of any particular clause should or may be
       applied in this case and, therefore, waive their effects.

8.20   Confidentiality. The terms and conditions of this Agreement, and all writings,
       discussions, and negotiations in connection with the transaction contemplated by this
       Agreement (including, without limitation, the fact that discussions and negotiations
       have been conducted by the Parties), shall remain strictly confidential and shall not be
       disclosed by either Party, without the prior written consent of the other Party, except
       that each Party shall be entitled to disclose the terms and conditions of this Agreement
       to such Party's attorneys, accountants, consultants, and other advisors performing
       services for such Party with respect to or affected by the transaction contemplated by
       this Agreement.

8.21   Governing Law. This Agreement has been negotiated and delivered in the State of
       Delaware and shall in all respects be governed by, and construed in accordance with,
       the laws of the State of New York, including all matters of construction, validity and
       performance, without giving effect to its conflict of laws provisions.

8.22   Marketing. From the date of execution of this Agreement by the Parties hereto until
       the earlier to occur of (i) the Closing of the sale of the Aircraft to Purchaser or (ii) the
       date of termination of this Agreement in accordance with its terms (the “No Shop
       Period”), the Aircraft shall be subject to Purchaser’s exclusive right to purchase. Neither
       Seller nor any agent or other person acting on its behalf will directly or indirectly solicit
       or entertain offers from, negotiate with or in any manner encourage, discuss, accept or
       consider any proposal of any person other than Purchaser relating to the acquisition,
       through purchase, lease or otherwise, of the Aircraft or any interest therein; provided,
       however, that the Parties acknowledge that certain advertising remains in place for the
       Aircraft which shall not be deemed to violate the terms of the foregoing restriction
       during the No Shop Period (for instance, as a result of lead time required for certain
       advertisements, the Aircraft may continue to be listed for a limited period of time after

                                                                                          Page 20 of 32
Case 20-34682 Document 551 Filed in TXSB on 02/24/21 Page 28 of 38




the date hereof) and that Seller may receive unsolicited offers during the No Shop
Period. Seller agrees tht it and its agents with inform all such prospective purchaser and
their agents or other representatives that the Aircraft is under “contract”.

                *    *   *   Signature Page Follows     *   *   *




                                                                                Page 21 of 32
      Case 20-34682 Document 551 Filed in TXSB on 02/24/21 Page 29 of 38




                                  Agreement of Escrow Agent
Purchaser and Seller hereby appoint Escrow Agent as document holder and stakeholder for the
sale and purchase of the Aircraft, and Escrow Agent accepts such appointment for and in
consideration of the Escrow Fee. The parties acknowledge that Escrow Agent is acting as a
document holder and stakeholder only, its duties being purely ministerial, at their request and
for their convenience, that Escrow Agent shall not be deemed to be the agent or trustee for
either of the parties, and that Escrow Agent shall not be liable to either of the parties for any
act or omission unless it involves willful misconduct or negligence on its part. Escrow Agent
confirms that the Deposit and Balance of the Purchase Price as being, or shall be upon receipt,
held with respect to the sale of the Aircraft as contemplated by this Agreement.
Notwithstanding the provisions contained in Section 8.21 of the Agreement, the competent
courts of the State of Oklahoma or the United States District Court for the Western District of
Oklahoma, USA, shall have exclusive jurisdiction to hear all disputes against the Escrow Agent
and no other courts shall have any jurisdiction whatsoever in respect of such disputes against
the Escrow Agent. Should a dispute arise between Purchaser and Seller relating to the
Agreement or any funds or other items which are in the possession of the Escrow Agent, the
Escrow Agent shall be entitled to interplead any funds or other items in its possession with the
competent courts of the State of Oklahoma or the United States District Court for the Western
District of Oklahoma, USA. The foregoing shall not affect the governing law and jurisdiction
provisions contained in Section 8.21 of the Agreement to the extent that any dispute is
between only Purchaser and Seller and does not involve the Escrow Agent in any manner.


The undersigned does hereby consent to and join in the foregoing Agreement hereby agreeing
to act as Escrow Agent in accordance with the provisions of the Agreement applicable to
Escrow Agent.
The Escrow Fees shall be a total of US$25,000.00 and Purchaser and Seller shall each be
responsible for one-half (1/2) of said total.


                             Escrow Agent:
                             INSURED AIRCRAFT TITLE SERVICE, LLC



                             By:
                             Printed Name: Joan Roberts
                             Title: Escrow Agent




                                                                                       Page 23 of 32
      Case 20-34682 Document 551 Filed in TXSB on 02/24/21 Page 30 of 38




                                           EXHIBIT A
                                     AIRCRAFT SPECIFICATION


                                         Gulfstream G650
                            Serial Number 6302    Registration N440MB

Airframe                                               Engines: Rolls Royce BR725A1-12
753 Hours Since New                                    #1              #2
391 Landings Since New                                 753             753 Hours Since New
                                                       391             391 Cycles Since New

                                                       APU: Honeywell
                                                       626 Hours Since New


Avionics:
Gulfstream Planeview II
Four (4) Honeywell DU-1310 Flat Panel Display Units with Electronic Terminal Charts
Dual Automatic Flight Guidance System
Autothrottles and Autobrakes
Enhanced Vision, HUD II, EVS II
Triple Honeywell FMS with WAAS/LPV
Triple IRS System
Triple VHF Navigation System
Triple Audio Control Panels
Dual HF Communications with Selcal
Dual GPS Receivers with SBAS/WAAS
Honeywell TCAS II with change 7.1
Honeywell IntuVue 3D Weather Radar System
NEXRAD Weather Uplink Honeywell ADF Receiver
Dual Honeywell Mode S Transponders with
ADSB-Out Version 2.0
EGPWS with Windshear Detection
Cockpit Voice Recorder
Flight Data Recorder
Honeywell LSZ-860 Lightning Sensor System
FANS-1A & CPDLC Compliant
Synthetic Vision System


Connectivity & Entertainment:
Jet ConneX KA Band Internet with Satcom


                                                                                              Page 24 of 32
      Case 20-34682 Document 551 Filed in TXSB on 02/24/21 Page 31 of 38



Direct Router
GoGo Business Aviation Axxess II Iridium
Satellite Phone System
Honeywell MCS-7120 Inmarsat Satellite
Phone System
1 Hard wired handset and 4 wireless
Gulfstream CabinView Passenger Flight Info System
Wireless LAN
Three (3) external high definition cameras
One (1) dual slot Blu-ray/DVD/CD Player with
160GB media server
One (1) 17” HD LCD Monitor in Crew Rest
One (1) 12.1” HD LCD Monitor at each seat
Dual (2) 26” HD LCD Monitor in the forward bulkheads
One (1) 32” HD LCD monitor in the credenza
One (1) 16” HD LCD on a swivel mount in the state room
Media Cabinet for Apple interface with 4 HDMI

Maintenance Programs:
Engines on Rolls Royce Corporate Care
APU on Honeywell MSP

Features/Options:
Runway Awareness Advisory System (RAAS)
Lightning Sensor System (LSS)
Predictive Windshear (PWS)
XM Weather Data System
SecuraPlane 500




                                                                      Page 25 of 32
    Case 20-34682 Document 551 Filed in TXSB on 02/24/21 Page 32 of 38




                                      EXHIBIT A-1
                                    ANCILLARY ITEMS

   Spare carpet
   Spare marble
   Maintenance runners
   Full set plates
   Glassware
   Silverware
   Engine covers
   Pitot covers
   2 pilot headset
   6 passenger headset
   entertainment TV devices
   cabin vacuum cleaner
   aircraft laptop
   approved MEL
   axle jack and adapter
   wheel nuts socket set
   water servicing tooling
   RAT tooling
   engine covers and all pitot covers
   Two main and two nose wheels built up spare assemblies




                                                                    Page 26 of 32
  Case 20-34682 Document 551 Filed in TXSB on 02/24/21 Page 33 of 38




                                 EXHIBIT B
                          INSPECTION WORK SCOPE

(A) BORESCOPE INSPECTION OF THE ENGINES AND APU
(B) TEST FLIGHT, NOT TO EXCEED THREE (3) HOURS IN DURATION
(C) AIRCRAFT DOCUMENTS REVIEW




                                                                  Page 27 of 32
        Case 20-34682 Document 551 Filed in TXSB on 02/24/21 Page 34 of 38




                                            EXHIBIT C
                                   TECHNICAL ACCEPTANCE LETTER

Date:   ____________, 2021

To:     Bouchard Transportation Co. Inc.
        58 S. Service Road, Suite 150
        Melville, New York 11747
        Attention: Morton S. Bouchard III

                Re:     Completion of Inspection

Dear Sir:

        Pursuant to that certain Aircraft Purchase Agreement (the "Agreement") dated as of the 24th
day of February, 2021, by and between Bouchard Transportation Co. Inc. ("Seller") and Surebliss LLC
("Purchaser"), pertaining to that certain 2018 Gulfstream Aerospace Corp. GVI (G650) aircraft, bearing
manufacturer's serial number 6302, and Federal Aviation Administration registration number N440MB
(the "Aircraft"), this letter confirms that Purchaser has completed its Inspection (as such term is defined
in the Agreement) of the Aircraft.

CHECK ONE:

____    No items were discovered during the Inspection that cause the Aircraft to be out of compliance
        with the Delivery Condition required by Section 3.1 of the Agreement, and the Aircraft is
        satisfactory and is hereby accepted in accordance with the terms of the Agreement.
____    Subject to correction or repair by Seller, at Seller’s sole cost and expense, of all Inspection
        Discrepancies (as such term is defined in the Agreement) listed on Annex “A” hereto and the
        performance by Seller of all of its other obligations under the Agreement, the technical
        condition of the Aircraft is hereby conditionally accepted in accordance with the terms of the
        Agreement.
____    The Aircraft is hereby rejected.

Capitalized terms used but not defined in this Technical Acceptance Letter have the meanings ascribed
to them in the Agreement.

SINCERELY,                                               AGREED AND ACCEPTED:

Surebliss LLC                                            Bouchard Transportation Co. Inc.


By:                                                      By:
Printed Name: Antoinette Parker                          Printed Name:
Title: Manager                                           Title:




                                                                                                Page 28 of 32
                Case 20-34682 Document 551 Filed in TXSB on 02/24/21 Page 35 of 38

                                               EXHIBIT D
                                       AIRCRAFT DELIVERY RECEIPT

Pursuant to that certain Aircraft Purchase Agreement (the "Agreement") dated as of the ___ day of February,
2021, by and between Bouchard Transportation Co. Inc. ("Seller") and Surebliss LLC ("Purchaser"), pertaining
to that certain 2018 Gulfstream Aerospace Corp. GVI (G650) aircraft, bearing manufacturer's serial number
6302, and Federal Aviation Administration registration number N440MB (the "Aircraft"), Purchaser hereby
acknowledges acceptance of the Aircraft from Seller, at _______ o'clock (am / pm) on the ____ day of
___________, 2021, at _____________ Airport, in the State of _____________. The times on the Aircraft at
the time of delivery are as follows:


TOTAL TIME AIRFRAME:                       __________________ hours
TOTAL LANDINGS:                            __________________ landings
TOTAL TIME ENGINES:
                   Left Engine:            __________________ hours
                   Right Engine:           __________________ hours
TOTAL ENGINE CYCLES:
                   Left Engine:            __________________ cycles
                   Right Engine:           __________________ cycles



PURCHASER:

Surebliss LLC



By:
Printed Name: Antoinette Parker
Title: Manager




                                                                                                   Page 29 of 32
      Case 20-34682 Document 551 Filed in TXSB on 02/24/21 Page 36 of 38




                                           EXHIBIT E

                                   WARRANTY BILL OF SALE

KNOW ALL MEN BY THESE PRESENTS:

Bouchard Transportation Co. Inc. ("Seller"), is the lawful owner of the full legal title to the
Airframe, the APU, the Engines, the Parts, the Ancillary Items, and the Aircraft Documents
described and referred to herein (all of the foregoing collectively the "Aircraft"):

       "Aircraft Documents" means a current and validly issued United States Standard
       Airworthiness Certificate, and all logbooks, manuals, maintenance and inspection
       records, yellow tags, wiring diagrams, completion/refurbishment records, 8130-3s or
       equivalent for all life limited components, burn certifications, or required STC’s and
       other technical documentation pertaining to the Airframe or any Engines that are in
       Seller's possession or control.

       "Airframe" means that certain 2018 Gulfstream Aerospace Corp. GVI (G650) aircraft,
       bearing manufacturer's serial number 6302, and Federal Aviation Administration
       registration number N440MB (described on the International Registry as Gulfstream
       model Gulfstream GVI), together with any and all Parts incorporated or installed in or
       attached thereto or otherwise in Seller's possession or control.

       "Ancillary Items" means all tool kits, spare parts, rotables (including life rafts) support
       equipment, engine covers, loose equipment and other equipment of whatever nature
       that is associated with the Airframe and the Engines identified in Exhibit A-1.

       “APU” means the Honeywell RE220 serial number P-416 auxiliary power unit auxiliary
       power unit described in greater detail on Exhibit A, hereto, together with all Parts
       currently incorporated or installed on, attached to, or furnished with, the APU, or which
       have been removed from the APU but belonging thereto.

       "Engines" means two (2) Rolls Royce model BR725A1-12 series engines bearing
       manufacturer's serial numbers 25713 and 25712 (described on the International
       Registry as ROLLS ROYCE model BR725 bearing manufacturer’s serial numbers 25713
       and 25712) together with any and all Parts incorporated or installed in or attached
       thereto or otherwise in Seller's possession and control.

       "Parts" means all appliances, components, parts, avionics, instruments, appurtenances,
       accessories, furnishings or other equipment of whatever nature (other than complete
       Engines or engines) incorporated or installed in or attached to the Airframe or any
       Engine identified on Exhibit A, and all spare parts in Seller's possession and control.



                                                                                        Page 30 of 32
      Case 20-34682 Document 551 Filed in TXSB on 02/24/21 Page 37 of 38




THAT, for good and valuable consideration, receipt and adequacy of which is hereby
acknowledged, Seller does as of the date provided below, grant, convey, transfer, deliver and
set over all Seller's right, title and interest in and to the Aircraft unto Surebliss LLC
("Purchaser"), and unto Purchaser's successors and assigns.

THAT, Seller hereby represents that there is hereby conveyed to Purchaser on the date hereof,
good and marketable title to the Aircraft free and clear of any and all liens, claims, and
encumbrances, provided that Seller will be solely responsible to warrant and defend such title
forever against all claims and demands whatsoever.

IN WITNESS WHEREOF, Seller has caused this instrument to be executed and delivered by its
duly authorized signatory as of this ___ day of _________, 2021.


                                           SELLER:
                                           Bouchard Transportation Co. Inc.



                                           By:    ___________________
                                           Printed Name:_______________
                                           Title: ___________________




                                                                                     Page 31 of 32
  Case 20-34682 Document 551 Filed in TXSB on 02/24/21 Page 38 of 38




                                    EXHIBIT F
                               SERVICE CONTRACTS


   Contract Type                          Contract #/Reference

1. Rolls Royce CorporateCare – Engines
2. APU on Honeywell MSP




                                                                  Page 32 of 32
